Order entered November 5, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00087-CV

                     SCOTT DAMON RICHARDSON, Appellant

                                           V.

                            DARREN MARSACK, Appellee

                   On Appeal from the 134th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-17-09775

                                       ORDER
                                Before the Court En Banc

      Before the Court is appellant’s October 25, 2018 motion for reconsideration en banc.

Appellant’s motion is DENIED.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE